Dewey, J.
1. The ancient books, purporting to be records of the Lower Housatonic Proprietary, were properly admitted as evidence, without any further proof of the original and continued organization of the proprietary. This species of evidence is that usually introduced in tracing ancient titles, and has been long sanctioned by this court.
2. The original right of John Granger appears, from the evidence, to have been legally transferred to Moses King,
*4413. The right of Moses King, by virtue of the deeds of Moses King to Philip Livingston, and of Philip Livingston to Reuben King, became vested in the latter. These deeds were properly authenticated to make them competent evidence. They operated, as against the grantor and his heirs, to convey all the right in the premises, which Moses King had therein at the time of the execution of the deed from him to Philip Livingston, and, as against all persons, from the time of the registry thereof, on the 3d of September, 1736.
The question, whether the right of Moses King, to make locations in the proprietary, had been exhausted by locations made in his name, and under his authority, must be settled by reference to the locations made prior to his deed to Philip Livingston ; for, after that conveyance, he ceased to have any right of further location.
There is nothing in the case, to show that this deed was a mortgage, except the recital in the deed from Livingston to Reuben King, which assumes that the latter was already the holder of Moses King’s equity of redemption in the premises. We do not perceive that there is any thing, which affects the case, in the suggestion of the defendants, that the deed from Moses King was a mortgage.
The right of Reuben King, on his decease, descended to his heirs at law. By the parol evidence, given at the trial, it appeared, that Bohan King was the son of Reuben King, and, of course, an heir at law ; and, for the purposes of the trial, it was assumed, that he was the sole heir. But, it is now objected, that it is apparent from the documentary evidence put into the case by the plaintiffs, to show their own title, namely, the will of Bohan King, that there were two heirs to the estate of Reuben King, he having also a daughter whose issue survived him. No deed or title is shown by the plaintiffs from those thus entitled to a moiety of Reuben King’s estate. This objection is now relied upon, and, as it is open to the defendant, there must be a new trial; and the plaintiffs will then have an opportunity to supply the defect in their title, if they have any conveyance from the coheirs of Reuben King, *442Without such title, and supposing Bohan King only entitled to one half the estate of Reuben King, the plaintiffs had exhausted their whole right to make locations, before the 8th of June, 1832, when the location was made, which is the present subject of controversy. On the other hand, if the plaintiffs succeeded to the entire right of Reuben King, it would seem, from the book of locations, that they had not exhausted their right prior to that time. Upon that point, however, it will be open to either party, on the new trial, to add to the former evidence any further proof which they may have to present.
5. We perceive no objection to the children of Henry King claiming title, under the clause “ to the lawful heirs of my son Henry King,” to the estate given them by the will of Bohan King, so far as he was the lawful owner. In the absence of any proof that he had acquired the title of his coheir, his interest therein, as already suggested, must be taken to be a moiety only.
6. Seth King,, one of the plaintiffs, was not a child of Henry King, and does not derive his title directly as devisee under the will of Bohan King. It seems that Harriet King, a child of Henry King, and one of the devisees of Bohan King, died in 1834, without issue and unmarried, and, upon her decease, her interest in the premises in controversy passed by the statute of descents to her father, as sole heir at law. Her father, Henry King, on the 2d of June, 1837, executed a deed, of which a copy is in the case, to Seth King, releasing to him, his heirs and assigns, “ all right, title, and interest, that I have or ought to have to a tract or parcel of land situated in Great Barrington, being the same that was bequeathed by my father Bohan King, deceased, to my children.”
The title acquired under this deed is the only title of. Seth King to any interest in the premises in question. The land, which is the subject of the present action, lies wholly in the town of Sheffield, and it is objected, on the part of the uefendants, that the effect of the conveyance from Henry *443King to Seth King is only to release his interest in lands in Great Barrington. Such certainly is the language of the deed, and the locality is fixed by the terms of the deed. It is said in answer to this, however, that the concluding part of the description, “ being the same that was bequeathed by my father Bohan King to my children,” will extend the conveyance so as to embrace all the land so bequeathed by Bohan King. This construction, we think, cannot be given to the latter clause; which has an appropriate application to the premises conveyed, if they only include the part of the lands bequeathed, that lies in Great Barrington. They were thus bequeathed. The grantor having distinctly named the town of Great Barrington, as the town in which the lands conveyed were situate, we do not feel authorized to give effect to the conveyance as a deed of lands in Sheffield. As the right of Seth King, to join in this.action, fails to be established, it will be necessary for the plaintiffs to amend their writ, in this respect, before proceeding to trial.

Verdict set aside and new trial ordered.